 Case 3:21-cr-01424-JLS Document 17 Filed 06/11/21 PageID.53 Page 1 of 1



 1
 2
 3
 4                        UNITED STATES DISTRICT COURT
 5                     SOUTHERN DISTRICT OF CALIFORNIA
 6                     (HONORABLE JANIS L. SAMMARTINO)
 7
 8   UNITED STATES OF AMERICA,                 CASE NO.: 21CR1424-JLS
 9                      Plaintiff,
                                               ORDER TO CONTINUE MOTION
10         v.                                  HEARING/TRIAL SETTING
11   RAMON ANTONIO RAMIREZ, JR.,
12                      Defendant.
13
14
           Pursuant to joint motion and good cause appearing, IT IS HEREBY
15
     ORDERED that the Motion Hearing/Trial Setting set for June 18, 2021 shall be
16
     continued to Friday, July 23, 2021 at 1:30 p.m.           Defendant shall file an
17
     acknowledgment of the new hearing date within one week of this Order.
18
           For the reasons set forth in the joint motion, the Court finds that the ends of
19
     justice will be served by granting the requested continuance, and these outweigh
20
     the interests of the public and the defendant in a speedy trial. Accordingly, the
21
     delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
22
     3161(h)(7)(A), as well as under 18 U.S.C. § 3161(h)(1)(D).
23
           SO ORDERED.
24
     Dated: June 11, 2021
25
26
27
28
